DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 2 June 2022.
Claims 1, 4, 5, 8, 9, 11, and 15-18 have been amended.
Claims 2, 3, 10, and 19 have been cancelled.
Claims 1, 4-9, 11-18, and 20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 2 June 2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 10 of their response, “The amended independent claims 1, 9, and 15-18 recite new elements of providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle; and displaying the information on the vehicle provided to the service provider. Those newly cited additional elements of the amended independent claims 1, 9, and 15-18 as a whole and as an ordered combination are not directed to an abstract idea. Those newly cited additional elements of the amended independent claims 1, 9, and 15-18 as a whole and as an ordered combination do not merely encompasses the performance of conducting/managing commercial interactions because the amended independent claims 1, 9, and 15-18 recite providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle. Therefore, amended independent claims 1, 9, and 15-18 do not fall into the “Certain Methods of Organizing Human Activity” of abstract ideas.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has argued the claim groups 1, 9, and 15-18 together as a single group, however via amendments the Applicant has made, the claimed groups are directed towards different limitations, and thus, it is improper to group claims 1, 17, and 18 with claims 9, 15, and 16.  For example, claims 9, 15, and 16 are devoid of any limitations directed towards providing a position information of the vehicle to the service provider when the vehicle is stopped, and when the vehicle is moving, transmitting a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider, as claims 1, 17, and 18 recite.  Additionally, claims 1, 17, and 18 are devoid of any limitations directed towards allowing contact between the service provider and the user when the luggage has already been collected at the business office and has not been delivered to the vehicle, the building, or the facility, and not allowing the contact between the service provider and the user when the luggage has not been collected at the business office or the luggage has been delivered to the vehicle, the building, or the facility, as claims 9, 15, and 16 recite.  Second, the Examiner notes that the Applicant’s argument that the claims when considered as “a whole and as an ordered combination do not merely encompasses the performance of conducting/managing commercial interactions because the amended independent claims 1, 9, and 15-18 recite providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle,” is found not persuasive.  In particular, the Applicant has provided no reasoning or analysis for why the newly amended claim language some how integrates the abstract idea into a practical application or add significantly more to the abstract idea itself.  Notably, the Applicant has merely made a conclusory statement that the claims do not encompass the performance of conducting/managing commercial interactions because they recite providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle; however the Examiner notes that providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle is an abstract idea.  That is, providing information to a carrier with regards to delivery after the shipment has been picked up, is the managing of business relations and the management of human interactions and behavior.  The Applicant has thus failed to articulate any reasoning why the claims are no longer directed to the abstract idea in accordance with MPEP 2106.04(d)(1) or 2106.05, and thus, the Applicant’s argument is found not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 11 of their response, “Those newly cited elements of the amended independent claims 1, 9, and 15-18 are integrated into a practical application because the newly cited additional elements of the amended independent claims 1, 9, and 15-18 when considered both individually and as an ordered have meaningful limitations that transform the exception into a patent eligible application. Those newly cited elements of the amended independent claims 1, 9, and 15-18 have and execute instructions to perform the abstract idea themselves.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, the Applicant has argued the claim groups 1, 9, and 15-18 together as a single group, however via amendments the Applicant has made, the claimed groups are directed towards different limitations, and thus, it is improper to group claims 1, 17, and 18 with claims 9, 15, and 16.  Second, with regards to the Applicant’s argument that the amended claims are integrated into a practical application because the newly cited additional elements of the amended independent claims 1, 9, and 15-18 when considered both individually and as an ordered have meaningful limitations that transform the exception into a patent eligible application, the Examiner is unpersuaded.  In particular, the Applicant has failed to identify any particular reasoning in accordance with MPEP 2106.04(d)(1) or MPEP 2106.05 that would support their conclusory statement that the claims are integrated into an abstract idea.  As such, the Examiner is unpersuaded of error.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 11 of their response, “Therefore, those above additional newly cited elements of the amended independent claims 1, 9, and 15-18 in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept. Those above additional newly cited elements in combination improve the functioning of a computer and improve the technology by assisting in a delivery service in which a cabin of a, vehicle used by a user is designated as a delivery destination of luggage. (See Diamond v. Diehr, 450 U.S. 175 (1981), and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, the Applicant has argued the claim groups 1, 9, and 15-18 together as a single group, however via amendments the Applicant has made, the claimed groups are directed towards different limitations, and thus, it is improper to group claims 1, 17, and 18 with claims 9, 15, and 16.  Second, with regards to the Applicant’s argument that the claims improve the functioning of a computer and technology by assisting in a delivery service in which a cabin of a vehicle used by a user is designated as a delivery destination of luggage, the Examiner is unpersuaded.  Notably, the Applicant has failed to identify what functionality of a computer is improved, failed to provide evidence in their written description that conveys the Applicant was in possession of the improvement, and failed to show how the claims reflect the disclosed improvement.  As such, the Applicant’s assertion that the claims improve the functionality of a computer is found not persuasive, as the Applicant has failed to set forth even what is being improved or how it is being improved upon.  Similarly, the Applicant’s argument that the recite elements that claims improve a technology or unpersuasive, as the Applicant has failed to identify the technology improved upon, the support in the specification of the improvement, and a showing that the claims reflect that improvement.  It is also noted that assisting a delivery service that delivers packages to a destination is merely the abstract idea itself, and any improvements to this concept itself would be deemed an improvement in the abstract idea, and not a technology or technical field.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 2 June 2022 with regards to the Applicant’s argument that the cited prior art does not disclose transmitting a notification that a vehicle is moving without providing the position information have been fully considered but they are not persuasive.

With respect to claims 1, 17, and 18, the Applicant argues on page 11 of their response, “Habbaba (and Gillen) fail to disclose the feature of amended claim 1 (and similarly claims 17 and 18) that a central processing unit is programmed to, when the vehicle is moving, transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  With respect to the previously cited prior art, In particular, Gillen states in paragraph 60, “In various embodiments, a vehicle social network may communicate with vehicle devices (e.g., navigation devices, OnStar.RTM., cellular terminals, etc.) associated with members of the vehicle social network. For example, the vehicle devices may communicate "checkin" and "checkout" events based on vehicle conditions and/or location information (e.g., GPS locations, proximate a retail location such as a shopping mall) to the vehicle social network. For example, a vehicle device may send a check-in message indicating a location of the vehicle to a vehicle social network when the vehicle has been turned off for a predetermined threshold time (e.g., 3 minutes, 1 hour) and a checkout message when the vehicle moves beyond a predetermined distance threshold from the checkin location. These locations may be used to facilitate item deliveries to or pickups from the vehicle.”  (Emphasis added).  As shown and emphasized here, Gillen has described check-in and check-out messages being sent to a social network, and in particular, the check-in messages indicate a location of where the vehicle is turned off, and the check-out message indicates when the vehicle has moved from the check-in location.  As such, the check-out message, which would be under the condition of when the vehicle is moving, does not include the position of the vehicle.  Additionally, paragraph 61 of Gillen states, “In some embodiments, the one or more carrier servers 104 may determine whether the location(s) associated with the customer are available for the Mobile Delivery program. For example, some carriers may restrict the Mobile Delivery program to certain delivery areas or delivery types (e.g., restricted to particular cities, states, or domestic deliveries, etc.) This may be accomplished by the carrier using methods that consider physical locations of packages, service providers (delivery personnel), service vehicles, with customer reported and/or checked in social locations and/or customer vehicle reported and/or checked in locations via a social network.” (Emphasis added).  As shown here, the messages via a social network are provided to the carrier device.  As such, Gillen discloses transmitting a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 9, 15, and 16 with regards to not allowing contact between a service provider and user when the luggage hasn’t been collected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 4, the Applicant claims, “wherein the CPU is further programmed to transmit position information of a place at which the vehicle has last been stopped, to the external device when the vehicle is moving.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Examiner notes that claim 4 now contradicts depended upon claim 1 as claim 1 has been amended to state, “when the vehicle is moving, transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider.”  As shown and emphasized here, the Applicant has specifically recited in claim 1 that when the vehicle is moving, position information of the vehicle is not provided to the service provider; however, claim 4 states transmitting position information of the vehicle to the service provider when the vehicle is moving.  Thus, it remains unclear as to the bounds of this claim, it’s unclear how position information is not provided to service provider when the vehicle is moving, but also the position information is provided to the service provider when it is moving.  For the purpose of examination, the Examiner will interpret claim 4 to read, “wherein the CPU is further programmed to transmit position information of a place at which the vehicle has last been stopped.”

With respect to claim 14, the Applicant claims, “The delivery assistance system according to claim 10…”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has cancelled claim 10 in the response filed 2 June 2022, and thus it is unclear as to what claim current claim 14 is now dependent upon.  For the purpose of examination, the Examiner will interpret the claim to read, “The delivery assistance system according to claim 9…”

With respect to claim 14, the Applicant claims, “wherein the CPU is further programmed to decide to prohibit the company to contact the user and decides to allow the user to contact the company, after the luggage has been delivered.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Examiner notes that claim 14 now contradicts depended upon claim 9, as claim 9 has been amended to state, “allow the contact between the service provider and the user when the luggage has already been collected at the business office and has not been delivered to the vehicle, the building, or the facility; not allow the contact between the service provider and the user when the luggage has not been collected at the business office or the luggage has been delivered to the vehicle, the building, or the facility.”  (Emphasis added).  As shown and emphasized here, the Applicant has amended claim 9 to prohibit contact between a service provider and the user before luggage has been collected and after the luggage has been delivered; however dependent claim 14 contradicts this depended upon claim, by stating that the contact can occur after delivery; thus, this claim is indefinite and unclear as it is unclear how contact can be not allowed after delivery, but simultaneously allowed.  For the purpose of examination, the Examiner will interpret the claim to read as optional language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; providing a position information of the vehicle to the service provider when the vehicle is stopped; when the vehicle is moving, transmitting a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider; and displaying the information on a mobile terminal of the service provider.
The limitations of providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; providing a position information of the vehicle to the service provider when the vehicle is stopped; when the vehicle is moving, transmitting a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider; and displaying the information on a mobile terminal of the service provider; as drafted, under the broadest reasonable interpretation, encompasses the performance of commercial interactions (including managing business relations) and managing relationships between people (including following rules and instructions), with the use of generic computer elements as tools to carry out the abstract idea.  That is, other than recite the use of generic computer elements (CPU, external device), the claim recites an abstract idea.  For example, providing information regarding a destination for a delivery to a delivery service after a delivery item has been picked-up, encompasses merely managing the business transaction, such as providing instructions for a delivery or an update to requested service to the delivery service, and thus managing business relations.  In addition, providing position information to the service provider when the vehicle is stopped, and a notification of the vehicle moving without including the position of the vehicle, encompasses merely managing the business transaction, such as providing delivery destination information to a carrier and a notification that the delivery destination is no longer available because the destination is moving.  In addition, a delivery service receiving the information and displaying the information by the carrier, encompasses providing a courier with delivery information, and thus managing business relations and managing relationships between people.  Therefore the claims recite elements that fall in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (CPU, external device) as tools to carry out the abstract idea.  The claims additionally recite that the delivery destination can be a vehicle, a facility, or a building, which merely narrows the field of use by defining the destination to be used of a delivery.  In addition, defining the content or information contained in information transmitted, is deemed merely a narrowing of the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims 4-8 and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.   In addition, the claims further recite that a notification regarding the vehicle is sent to a company device, which is deemed further reciting the communicating information between parties in accordance with contractual rules, and thus further recites “Certain Methods of Organizing Human Activity” of abstract ideas (claims 4-8).  In addition, the content of the notification indicating information on the vehicle (it’s last stop location, ETA to a location, if it’s approaching a location, if it can return to the delivery location, if it’s in a delivery area) merely narrows the field of use and does integrate the abstract idea into a practical application, or recite significantly more than the abstract idea (claims 3-8).  In addition, the claims further recite configuring a mobile terminal to unlock/lock a vehicle by acquiring and transmitting authentication keys to a vehicle, which is deemed extrasolution activity of receiving and transmitting data, and does not integrate the abstract idea into a practical application.  Additionally, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”), and therefore does not add significantly more to the abstract idea (claim 20).  The Examiner notes that were the claims to be amended to include explicitly conducting an unlock/locking operation (e.g. claiming the particular functions of transmitting the key by the mobile terminal, the vehicle receiving the key and operating a lock to unlock/lock), and not solely directed to a mobile device receiving and transmitting data (authentication keys), then this rejection would be likely be overcome.

Claim 9 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining whether a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle, the building, or the facility; providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; allowing the contact between the service provider and the user when the luggage has already been collected and has not been delivered, and not allowing the contact between the service provider and the user when the luggage has not been collected or the luggage has been delivered; and displaying the information on a mobile terminal of the service provider.
The limitations of determining whether a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle, the building, or the facility; providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; allowing the contact between the service provider and the user when the luggage has already been collected and has not been delivered, and not allowing the contact between the service provider and the user when the luggage has not been collected or the luggage has been delivered; and displaying the information on a mobile terminal of the service provider; as drafted, under the broadest reasonable interpretation, encompasses the performance of commercial interactions (including managing business relations) and managing relationships between people (including following rules and instructions), with the use of generic computer elements as tools to carry out the abstract idea.  That is, other than recite the use of generic computer elements (CPU, mobile terminal), the claim recites an abstract idea.  For example, determining whether a luggage that is a target of the delivery service has already been collected and has not been delivered, encompasses determining is a delivery job has commenced with the shipment being picked up, which is the management of commerical activities of a carrier. In addition, providing information regarding a destination for a delivery to a delivery service after a delivery item has been picked-up, encompasses merely managing the business transaction, such as providing instructions for a delivery or an update to requested service to the delivery service, and thus managing business relations.  In addition, allowing contact during a shipping process and not before the item has been collected or after the item was dropped off, merely encompasses managing the interactions between people (carrier, recipient), and managing the business relations and interactions people.  In addition, a delivery service receiving the information and displaying the information by the carrier, encompasses providing a courier with delivery information, and thus managing business relations and managing relationships between people.  Therefore the claims recite elements that fall in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (CPU, mobile terminal) as tools to carry out the abstract idea.  The claims additionally recite that the delivery destination can be a vehicle, a facility, or a building, which merely narrows the field of use by defining the destination to be used of a delivery.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims 11-14, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite mediating contact between a recipient and another party using a service, which encompass deciding the terms of a contract and following them, thus further recites “Certain Methods of Organizing Human Activity” of abstract ideas (claims 11-14).  In addition, the claims recite the tools used to communicate between parties (social network, an app), and the timing of when it can be done, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application, or recite significantly more than the abstract idea (claims 11-14).  In addition, it is noted that mediating contact between parties over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”), and thus this not add significantly more to the abstract idea (claims 11-14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba et al. (US 2019/0311327 A1) (hereinafter Habbaba), and further in view of Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen).

With respect to claims 1, 17, and 18, Habbaba teaches:
A central processing unit (CPU) programmed to: provide information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle (See at least paragraphs 29, 35, 36, and 37 which describe a delivery destination, which is a vehicle, reporting its location and other information to a delivery service system, after an ordered item is picked up and before it’s delivered).
Provide a position information of the vehicle to the service provider when the vehicle is stopped (See at least paragraphs 29, 40, and 41 which describe the target vehicle reporting to the delivery service, which reports it to the deliverer, when the vehicle is stopped/parked).
A mobile terminal configured to display the information on the vehicle provided to the service provider (See at least paragraphs 29, 42, and 44 which describe a mobile device of the deliverer displaying received information, such as the location of the target vehicle and directions on how to reach it).

Habbaba discloses all of the limitations of claims 1, 17, and 18 as stated above.  Habbaba does not explicitly disclose the following, however Gillen teaches:
When the vehicle is moving, transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the service provider without providing the position information of the vehicle to the service provider (See at least paragraphs 60, 70, 71, 83, and 84 which describe a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen.  By transmitting information to the delivery service, such as that the vehicle is moving, a delivery service will predictably be able to account for the movement in dynamic re-route planning, and thus prevent missed deliveries.

With respect to claim 4, the combination of Habbaba and Gillen discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to transmit position information of a place at which the vehicle has last been stopped, to the external device when the vehicle is moving (See at least paragraphs 60, 72, and 75-82 which describe a vehicle transmitting its location information to a system, including its historic stop locations and when it is moving).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to a system, and informing a courier of the vehicle movement of Gillen.  By transmitting information to the delivery service, such as that the vehicle is moving and its last stop, a delivery service will predictably be able to account for the movement in dynamic re-route planning, and thus prevent missed deliveries.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claim 1 as stated above, and further in view of Mulhall et al. (US 2019/0043370 A1) (hereinafter Mulhall).

With respect to claim 5, Habbaba/Gillen discloses all of the limitations of claim 1 as stated above.   Habbaba and Gillen do not explicitly disclose the following, however Mulhall teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is approaching a position designated by the user in advance to the external device when the vehicle is moving (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall.  By determining if a user’s vehicle is approaching a delivery point and the estimated time of arrival to that destination, a courier will predictably be able to determine a dispatch plan that will minimize wait times, and thus increase the efficiency of the delivery service.

With respect to claim 6, Habbaba/Gillen/Mulhall discloses all of the limitations of claims 1 and 5 as stated above.   In addition, Mulhall teaches:
Wherein the CPU is further programmed to transmit a scheduled time of arrival when the vehicle is scheduled to arrive at the position designated by the user to the external device when the vehicle is moving and the vehicle is approaching the position designated by the user (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall.  By determining if a user’s vehicle is approaching a delivery point and the estimated time of arrival to that destination, a courier will predictably be able to determine a dispatch plan that will minimize wait times, and thus increase the efficiency of the delivery service.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba, Gillen, and Mulhall as applied to claims 1 and 5 as stated above, and further in view of Matsunaga et al. (US 2018/0121994 A1) (hereinafter Matsunaga).

With respect to claim 7, Habbaba/Gillen/Mulhall discloses all of the limitations of claims 1 and 5 as stated above.  Habbaba, Gillen, and Mulhall do not explicitly disclose the following, however Matsunaga teaches:
Wherein the CPU is further programmed to transmit information to the external device when the vehicle is moving and the vehicle is away from the position designated by the user, the information relating to whether or not the vehicle is at a place at which the vehicle is able to return to the position designated by the user within a designated delivery time period of the luggage to the external device when the vehicle is moving and the vehicle is away from the position designated by the user (See at least paragraph 58 which describe determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location by the agreed time, then change the delivery location to a new location and/or time).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall, with the system and method of determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location by the agreed time, then change the delivery location to a new location and/or time of Matsunaga.  By informing parties that a recipient will not be able to reach a delivery destination by a delivery time, a system will predictably be able to determine a new and more appropriate delivery location, which would therefore increase the efficiency of the delivery service.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claim 1 as stated above, and further in view of Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia).

With respect to claim 8, Habbaba/Gillen discloses all of the limitations of claim 1 as stated above.  Habbaba and Gillen do not explicitly disclose the following, however Boccuccia teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is within a delivery available area in the delivery service to the external device when the vehicle is moving (See at least paragraphs 24, 27, 28, 29, 30, 31, 32, and 35 which describe a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen, with the system and method of a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location of Boccuccia.  By informing delivery couriers that a user’s vehicle is in a prohibited location, a courier will predictably be able to update their dispatch plan and reschedule the delivery for another time, while also conducting further deliveries on schedule.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba and Gillen as applied to claim 1 as stated above, and further in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz).  

With respect to claim 20, Habbaba/Gillen discloses all of the limitations of claim 1 as stated above.  Habbaba and Gillen do not explicitly disclose the following, however Oz teaches:
Wherein the mobile terminal is configured to unlock or lock the vehicle by acquiring authentication key information and transmitting the acquired authentication key to the vehicle (See at least paragraph 46 which describes providing a deliverer device with an authentication key, which can be used to transmit lock/unlock commands to a target vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting check-out information to a system when the vehicle is moving from the predetermined destination, wherein the checkout information does not contain the position information itself, and informing a courier of the vehicle movement of Gillen, with the system and method of providing a deliverer device with an authentication key, which can be used to transmit lock/unlock commands to a target vehicle of Oz.  By providing a deliverer with authentication keys that can be used to lock/unlock a target vehicle, a delivery system will predictably provide security to a delivery process by restricting access to the customer’s vehicle only by authorized individuals.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba et al. (US 2019/0311327 A1) (hereinafter Habbaba), and further in view of Clarke et al. (US 2016/0335593 A1) (hereinafter Clarke).

With respect to claims 9, 15, and 16, Habbaba teaches:
A central processing unit (CPU) programmed to: Determine whether a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle, the building, or the facility (See at least paragraphs 29, 35, 36, and 37 which describe a delivery destination, which is a vehicle, reporting its location and other information to a delivery service system, after an ordered item is picked up and before it’s delivered).
Provide information on the vehicle, the building, or the facility to a service provider operating the delivery service when the luggage has already been collected at the business office and has not been delivered to the vehicle, the building, or the facility (See at least paragraphs 29, 35, 36, and 37 which describe a delivery destination, which is a vehicle, reporting its location and other information to a delivery service system, after an ordered item is picked up and before it’s delivered).
A mobile terminal configured to display the information on the vehicle, the building, or the facility provided to the service provider (See at least paragraphs 29, 42, and 44 which describe a mobile device of the deliverer displaying received information, such as the location of the target vehicle and directions on how to reach it).

Habbaba discloses all of the limitations of claim 9, 15, and 16 as stated above.  Habbaba does not explicitly disclose the following, however Clarke teaches:
Allow the contact between the service provider and the user when the luggage has already been collected at the business office and has not been delivered to the vehicle, the building, or the facility; and not allow the contact between the service provider and the user when the luggage has not been collected at the business office or the luggage has been delivered to the vehicle, the building, or the facility (See at least paragraph 139 which describes enabling direct communication between a shipper and carrier only during the shipment process itself, which the examiner notes ends when a package has been delivered).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method enabling direct communication between a shipper and carrier only during the shipment process itself of Clarke.  By restricting communication to only during a shipment process is being conducted, a carrier management system can predictably ensure privacy between parties, as well as prevent communication before or after a transaction has been started/completed, and thus predictably reduce carrier interruptions.
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba and Clarke as applied to claim 9 as stated above, and further in view of Gillen.

With respect to claim 11, Habbaba/Clarke discloses all of the limitations of claim 9 as stated above.  Hababba and Clarke do not explicitly disclose the following, however Gillen teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user is provided to be dedicated to the delivery service (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method enabling direct communication between a shipper and carrier only during the shipment process itself of Clarke, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen.  By collecting preferred contact information for a customer, a delivery service will predictably ensure that if there are issues during delivery, the customer can be contacted in order to alert them or remedy the issues.

With respect to claim 13, Habbaba/Clarke/Gillen discloses all of the limitations of claims 9 and 11 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to provide an account of the user of a social networking service provided to be dedicated to the delivery service to the company or links the account of the user to an account of the company to mediate contact between the company and the user (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method enabling direct communication between a shipper and carrier only during the shipment process itself of Clarke, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen.  By collecting preferred contact information for a customer, a delivery service will predictably ensure that if there are issues during delivery, the customer can be contacted in order to alert them or remedy the issues.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba, Clarke, and Gillen as applied to claims 9 and 11 as stated above, and further in view of Bednarek et al. (US 2015/0227890 A1) (hereinafter Bednarek).

With respect to claim 12, Habbaba/Clarke/Gillen discloses all of the limitations of claims 9 and 11 as stated above.  Habbaba, Clarke, and Gillen do not explicitly disclose the following, however Bednarek teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user using an application program provided to be dedicated to the delivery service, the application program being installed in each of a company terminal belonging to the company and a user terminal belonging to the user (See at least paragraphs 114, 122, 123, and 271 which describes using a dedicated application on a user’s device and a courier’s device to communicate during delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method enabling direct communication between a shipper and carrier only during the shipment process itself of Clarke, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen, with the system and method of using a dedicated application on a user’s device and a courier’s device to communicate during delivery of Bednarek.  By using a dedicated application to communicate, a system will predictably provide security and ease of use for communication during delivery operations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba and Clarke as applied to claim 9 as stated above, and further in view of Nesling (US 2010/0085148 A1) (hereinafter Nesling).

With respect to claim 14, Habbaba/Clarke discloses all of the limitations of claims 9 as stated above.  Habbaba and Clarke do not explicitly disclose the following, however Nesling teaches:
Wherein the CPU is further programmed to decide to prohibit the company to contact the user and decides to allow the user to contact the company, after the luggage has been delivered (See at least paragraph 9 which describes providing a communication means after a delivery, but only for a recipient that uses a code).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method enabling direct communication between a shipper and carrier only during the shipment process itself of Clarke, with the system and method of providing a communication means after a delivery, but only for a recipient that uses a code of Nesling.  By allowing recipients to communicate with a delivery service after a delivery, a system will predictably allow them to alert the service that the delivery was incorrect or not desired, which would encourage additional commerce and customer satisfaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
29 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628